DETAILED ACTION
This Action is in response to the amendment filed on 1/4/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-36 are pending.
Claims 22 and 30-36 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (claims 30-36) or a nonelected species (claim 22), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/17/2020.
Claims 1-21, 23-29 are examined herein as they are drawn on the elected subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 8-13, 14, 15, 16-18, 19-21, 24, 25, 26,  are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0156808 (hereafter, “Jonjic”, cited by Applicant), in view of WO 2015/066042 (hereafter “Uchida”, cited by Applicant).
The instant rejection was set forth in the previous Office action, and is reiterated herein, including the teachings of the cited prior art, for convenience.
As previously indicated, Jonjic teaches a recombinant beta-herpesvirus comprising an exogenous gene that expresses at least one NKG2D activating ligand protein, wherein the vector is a beta-herpesvirus vector (e.g., see paragraphs [0018], [0033]; claims 1-3; etc.).  It is noted that the specification at [0036] states, “The term ‘vector’ is used herein to refer to a nucleic acid molecule capable transferring or transporting another nucleic acid molecule.”  As such, the recombinant beta-herpesvirus which having at least on heterologous nucleic acid that comprises a gene encoding an NKG2D ligand, taught by Jonjic (e.g., see claims 1-3), is considered to be a vector.  Furthermore, Jonjic’s recombinant vector expresses the NKG2D ligand in various cell types, as indicated in Fig. 1B, which shows  RAE-1γ expression in SVEC4-10, MEF and NIH 3T3 cells (note: [0006] teaches that RAE-1γ is a NKG2D ligand).  It is also noted the instant 
Jonjic teaches that NKG2D ligand expressed by the beta-herpesvirus can be a UL16 binding protein (ULBP), including any of ULBP1, ULBP2, ULBP3, ULBP5 and ULBP 6 (e.g., see claims 5-6).  It is noted that since the ULBP expressing beta-herpesvirus of Jonjic meets the structural limitations of claims 1-6, it would also necessarily have all of the same functional characteristics as well, including sensitizing cancer cells to K-mediated cytotoxicity and express the ULBP when introduced into a cancer cell.
Jonjic teaches that the expression of the NKG2D ligand can be under the regulatory control of a cellular biomolecule, including a miRNA, explicitly teaching that miRNAs can be used to regulate translation of the NKG2D ligand (see [0275]).  
Jonjic teaches that vector comprises mutation(s) that impair or block replication of the vector, such that the vector would be incompetent in vivo (e.g., see [0011], [0110], [0111], [0298]; claim 16; etc.).
Jonjic also teaches that the beta-herpesvirus can be comprised in a bacterial artificial chromosome (BAC) (see [0073], [0344], etc.).	Jonjic teaches that the vector can be comprised in a pharmaceutical composition with a pharmaceutical acceptable carrier (see [0001], etc.).
Jonjic also teaches viral stocks comprising the vector (e.g., see [0414], [0415], etc.)

Jonjic does not teach that the cellular molecule miRNA occurs in greater concentration in noncancerous cells than in cancer cells such that the expression of the ligand is down regulated in non-cancerous tissue relative to the cancer cell, or that the miRNA is miR-124 and the miRNA target sequence is inserted into the 3’ UTR of the exogenous gene.  
Uchida teaches a recombinant oncolytic Herpes Simplex Virus (HSV) which can be used in a method for killing tumor cells.  Uchida teaches that the oncolytic vector is capable of tumor-selective vector replication by combining vector targeting to tumor cells via tumor-associated cell surface receptors with inhibition of vector replication by cellular miRNA that is highly expressed in normal cells but virtually absent in tumor cells (see [0004]).  That is, the vector is designed to be selectively targeted to tumor cells via receptors present on tumor cells, and is also designed to selectively kill tumor cells based on the presence or absence of the miRNA such that in cells that express the miRNA (i.e., non-cancerous cells) virus replication is inhibited and in cells that do not express the miRNA (i.e., cancer cells) virus replication is permitted.
Specifically, Uchida teaches a recombinant oncolytic HSV that comprises a non-HSV ligand specific for a molecule present on the surface of a cells as well as one or more miRNA target sequences inserted into a loci such as a gene required for replication of HSV in normal tissue (i.e., non-cancerous) (e.g., see abstract). Uchida teaches that a preferred miRNA target sequence is the miR-124 target sequence as it can be used to protect non-cancerous neurons when targeting nervous system tumors, such as glioblastoma (GBM) (e.g., see [0018]). As such, Uchida teaches that miR-124 is expressed in non-cancerous neurons but not in cancerous 
Jonjic does not teach that the herpesvirus vector comprises a knockout, deletion or other mutation in one or more of ICP0, ICP4, ICP22, ICP47.
Uchida teaches that the recombinant HSV can comprise a deletion of, among others, the ICP47 gene (see [0025], [0045]).
Jonjic does not teach that the vector is oncolytic and comprises an exogenous gene encoding an oncolytic factor, wherein the factor is thymidine kinase.
Uchida teaches an oncolytic HSV that comprises the thymidine kinase gene (e.g., see [0023]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, prior to the day the invention was filed, to combine the teachings of Jonjic and Uchida to arrive at the claimed invention, with a reasonable expectation of success.  That is, it would have been prima facie obvious to incorporate the recombinant beta-herpesvirus comprising an exogenous gene that expresses at least one NKG2D activating ligand protein, wherein the ligand can be one or more of ULBP1-ULBP6 that is under the regulatory control of a miRNA, taught by Jonjic, into the oncolytic HSV having a deletion of the ICP47 gene and comprising an exogenous thymidine kinase gene taught by Uchida, wherein the 3’UTR of the NKG2D ligand transcript (any of ULBP1-ULBP6) comprises a miR-124 target site (or sites) to allow for selective expression of the NKG2D ligand in cancer tissue but not in non-cancerous tissue.

The combination of prior art cited above in the 35 U.S.C. 103 rejection(s) satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 USPQ2d 1385 (2007): 
“Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”


Claims 1-21, 23, 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0156808 (hereafter, “Jonjic”, cited by Applicant), and WO 2015/066042 (hereafter “Uchida”, cited by Applicant) as applied in the rejection above, in view of Engeland et al. ( Mol. Ther. (2014) 22(11):1949-59).
The instant rejection was set forth in the previous Office action, and is reiterated herein, for convenience.
The teachings of Jonjic and Uchida, as applied to the instant claims, are described above.

Engeland teaches that oncolytic viral therapy is enhanced by CTLA-4 and PD-L1 checkpoint blockade (e.g., see abstract).  Specifically, Engeland teaches an oncolytic Measles virus (MV) vector encoding antibodies against CTLA-1 and PD-L1: MV-aCTL-4 and MV-aPD-L1, respectively (e.g., see abstract).  Engeland tested the oncolytic MVs on cancer cells in vitro and on tumor cells in vivo in a mouse model and shows that the vectors have therapeutic benefit in terms of delayed tumor progression and prolonged median overall survival (e.g., see Fig. 5; pages 1954-55 under “Oncolytic efficacy in human melanoma xenografts”).  Engeland also demonstrates lysis of tumor cells and transgene expression in primary tissue from melanoma patients (e.g., see abstract; paragraph bridging pages 1949-50).  Engeland concludes:
“In summary, we have demonstrated that combining oncolytic MV with anti-CTLA-4 and anti-PD-L1 leads to therapeutic benefits in vivo. The present study supports combining oncolytic viruses and checkpoint modulation in future clinical trials.”
(See page 1957, second column).

Therefore, it would have been prima facie obvious to one of ordinary skill in the art, prior to the day the invention was filed, to further modify the oncolytic vector derived from Jonjic and Uchida as indicated above, by adding a transgene which encodes and expresses an anti-PD-L1 antibody, to arrive at the invention of claim 23, with a reasonable expectation of success.
The motivation to include a transgene encoding anti-PD-L1 antibody is to enhance the efficacy of the oncolytic vector.  There would have been a reasonable expectation of success based on the positive results reported by Engeland.
The combination of prior art cited above in the 35 U.S.C. 103 rejection(s) satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). KSR International Co. v. Teleflex Inc. (KSR), 550 USPQ2d 1385 (2007): 
“Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”


Conclusion
 	Applicant’s arguments filed 1/4/2021 have been fully considered and are addressed below.
	Regarding the objection to claim 25, the amendment addresses the objection; therefore, the objection is withdrawn.
	Regarding the rejection of claims under 35 USC 102, Applicant’s arguments are persuasive because Jonjic the beta-herpes virus vector taught by Jonjic is not a Herpes Simplex Virus (HSV) vector.  Therefore, the 102 rejection has been withdrawn.  It is noted that contrary to Applicant’s arguments, Jonjic does teach that the vector comprises a heterologous nucleic acid comprising a gene encoding NKG2D ligand, as explained below.
	Regarding the rejections of claims under 35 USC 103, Applicant’s arguments have been fully considered, but are not persuasive.  Regarding the rejection based on the combination of endogenous miRNA for binding the 3’-UTR the MICA transcript.  It is noted that claims 1-6 of Jonjic clearly indicate that the NKG2D ligand protein encoded by the herpesvirus can be MICA.  Therefore, the MICA (an NKG2D ligand that is expressed by the herpesvirus) is under regulatory control of miRNA (i.e., endogenous miRNA - which is a cellular biomolecule, and which is not miRNA-UL112).  As such, the MICA encoded by the herpesvirus (i.e., an NKG2D ligand encoded by the herpesvirus vector; see claims 1-6) is not an endogenous MICA encoded by the host cell. The fact that Jonjic teaches that the herpesvirus may comprise a deletion of at least one miRNA does not contradict this teaching.
	Therefore, although Applicant’s arguments are persuasive with respect to the 102 rejection (because Jonjic does not teach an HSV vector), Applicant’s arguments are not persuasive with respect to the 103 rejections because although Jonjic does not teach an HSV vector, Uchida does teach an oncolytic HSV vector.  As such, Uchida does remedy the oncolytic HSV deficiency.  Furthermore Engeland remedies the deficiency that is a transgene encoding an antibody against PF-L1.
	Therefore, Applicant’s arguments with respect to the rejection of claims under 35 USC 103 are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756.  The examiner can normally be reached on Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. E. Angell, Ph.D.
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635